Title: Dumas to the American Commissioners, 3 April 1778
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Messieurs,
La haie 3 Avril 1778.
Ce que vous venez de voir, vous apprendra ce que j’ai fait à Amst[erdam] et que je n’ai point à regretter la peine du voyage. J’ai été de retour ici mardi avant Mr. Van B[ercke]l. Avanthier matin je l’allai voir. Il me dit, qu’après que nous eumes diné ensemble, dimanche passé, il avoit assisté ce jour-là, et le lendemain, à deux délibérations, où l’on étoit convenu, de la maniere la plus sérieuse, de ne consentir à rien qui pût détourner la rep[ublique] de la plus exacte neutralité; et que je pouvois hardiment vous en assurer, Messieurs. Je lui ai dit que cela étoit fort bon; mais que pour l’amour de sa république-même, il falloit penser à n’être pas des derniers à profiter de l’amitié et du commerce des Etats Unis; qu’elle avoit à craindre de voir bien des branches passer, des compagnies et des Maisons se former et s’établir, non seulement dans les Ports de France, mais aussi dans ceux, plus voisins d’elle, d’Ostende, Anvers, Embden, etc. Cette idée a fait impression sur lui, comme aussi sur les Marchands d’Amsterdam, à qui je l’ai fait valoir pareillement. Il m’a cependant prié de ne pas le presser là-dessus présentement, et avant que le point de l’augmentation des forces soit décidé, afin de laisser à la république toute la tranquillité nécessaire pour cette décision, et ôter tout prétexte, fondé ou non fondé, au parti Anglois de crier. Au reste, comme cette affaire se décidera incessamment, cela ne doit pas vous empêcher, Messieurs, de m’écrire comme vous jugerez convenable, pour me faire agir ici en conséquence de ma derniere Lettre du 27.
Le plus simple, le plus convenable, et à tous égards le meilleur sera, Messieurs, de m’adresser une Lettre de votre part à Mr. le Grand Pensionnaire, pour donner amicalement connoissance à LL. HH. PP. [Leurs Hautes Puissances], au nom des XIII. Etats Unis, de leur Traité d’Amitié et de Commerce avec la France, et des bonnes dispositions des Etats-Unis à l’égard de cette Répubique ici. Mr. De Berkenrode l’Ambassadeur de cette rep[ublique] à Paris, passe pour être trop partial en faveur des Anglois, pour se servir de son canal, comme vous avez fait ci-devant. Ce seroit fournir au Parti Anglois l’occasion de concerter la maniere de communiquer la chose à la République, et celle de dicter la réponse de celle-ci. Je pourrai remettre une telle Lettre en mains propres à Mr. le Grand-Pensionnaire, après en avoir donné connoissance à Mr. Van Berkel le Pensionnaire d’Amsterdam, et consulté avec lui. Cette démarche directe est la plus digne de la part des Etats. Elle est très à sa place, et même nécessaire après la Déclaration de la France. Le grand F[acteu]r, à qui j’en ai parlé, l’approuve beaucoup, et elle viendra fort à propos présentement, au milieu de ce qui se passe ici. Permettez donc, Messieurs, que je vous presse, pour le bien des affaires, de l’effectuer au plutôt dans les termes simples et généraux que je viens d’énoncer.
Je viens de voir Mr. Van B[ercke]l. L’affaire de l’augmentation des forces n’a pas encore été agitée dans l’assemblée des Etats de la Province. Mais Messieurs d’Amsterdam ont prévenu le Prince St[adholde]r en particulier, qu’ils ne consentiront point à celle de terre: déclaration qui n’a nullement été agréable. Du reste je sais que le Prince aura pourtant avec le temps ce qu’il desire, mais quand ce ne sera point à la faction Angloise qu’il pourra croire en être redevable, et NB. quand préalablement les Etats auront résolu positivement la plus parfaite neutralité. Ceci vous explique, Messieurs, ce que je vous dis plus haut, de l’à-propos de la démarche que je vous propose ci-dessus. Tout le monde s’attend ici à une telle démarche de votre part; tous l’attendent en tremblant: les bons, par un peu de pusillanimité pour les suites; les méchants, comme un coup de foudre qui achevera de les déconcerter ici. C’est donc le vrai temps de la lancer. J’attends de fermer la présente, que la Poste de France soit arrivée. Chaque jour le Grand F[acteu]r me demande si je n’ai pas de vos Lettres: comme aussi de celles de Berlin, que je lui communique, comme à vous, et dont il fait grand cas. J’en ai reçu deux d’Angleterre sous mon couvert: l’une à Mr. Mr. Stuart, au soin de Mr. Lee, sans ajouter de nom de Baptême: l’autre Mr. Mr. Thomas Waters, Hague. Je les garde toutes les deux jusqu’à nouvel ordre. J’en ai donné avis aujourdhui à Mr. Wm. Lee à Francfort, à l’adresse qu’il me prescrit là dans sa Lettre de Paris du 25 Mars. Je suis, Messieurs, avec tout le zele, la fidélité, et le respect que vous me connoissez, Messieurs, Votre très humble et très obéissant serviteur
D
Paris à l’hon. Comn. Plen. de l’Am. unie.La haie 3e. Avril 1778.

  J’espere, Messieurs, que l’importance de la présente m’attirera la faveur d’une prompte réponse.
 
Addressed: à l’Honorable Commission / Plénipotentiaire des Etats-Unis / de l’Amérique Septentrionale / Paris.
Notation: Dumas
